NUMBER 13-11-00283-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE MID-CONTINENT CASUALTY COMPANY
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Justices Garza, Vela, and Perkes
Memorandum Opinion Per Curiam[1]
Relator, Mid-Continent
Casualty Company, filed a petition for writ of mandamus and a motion for
emergency relief on May 4, 2011.  That same day, the Court granted the motion
for emergency relief and stayed the trial court’s order of April 27, 2011,
requiring the production of discovery, pending further order of this Court, or
until the case is finally decided.  See Tex. R. App. P. 52.10(b).  The Court requested that the real
parties in interest, Jose E. Garcia and Mary A. Garcia, by and through counsel,
file a response to the petition for writ of mandamus.  See id. R. 52.4,
52.8.  
On May 27, 2011,
the parties to this original proceeding notified the Court that they had
reached a settlement regarding the underlying litigation.  Accordingly, they
jointly requested that we abate this original proceeding for thirty days to
allow them to prepare the final settlement and dismissal paperwork.   The Court
granted the motion and abated this original proceeding.  We directed the
parties to file an appropriate motion with the Court requesting consideration
of this cause, the dismissal of this cause, or an extension of time to finalize
the settlement.  
On June 29, 2011,
relator filed an unopposed motion to dismiss this original proceeding on
grounds that the parties have resolved and settled the underlying litigation.  Relator
requests that we dismiss the petition and order the parties to the proceeding
to bear their own costs.  
The Court, having
examined and fully considered the unopposed motion to dismiss, is of the
opinion that the motion should be granted in part and denied in part.  Accordingly,
the stay previously imposed by this Court is LIFTED.  See id. R. 52.10(b)
(“Unless vacated or modified, an order granting temporary relief is effective
until the case is finally decided.”).  Relator’s motion is DENIED insofar as we
do not issue judgments in conjunction with original proceedings, and
accordingly, as a general rule, do not assess costs in such cases.  See id.
R. 43.4.  Relator’s motion is GRANTED insofar as we DISMISS this original
proceeding without regard to the merits.  
                                                                                           
                                                                                    PER
CURIAM
 
 
Delivered and filed the  
12th day of July, 2011.




[1] See Tex. R. App. P. 52.8(d) (“When denying relief, the court may
hand down an opinion but is not required to do so.”); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum
opinions).